Citation Nr: 0700189	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-30 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for the residuals of a 
low back injury (also referred to herein as a "low back 
disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Boston, Massachusetts and 
Nashville, Tennessee.  This matter was previously before the 
Board in October 2005, at which time the issues currently on 
appeal were remanded to the Agency of Original Jurisdiction 
(AOJ) for additional development.  The matter has since been 
returned to the Board for appellate review.  In May 2005 the 
veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the Boston RO.


FINDINGS OF FACT

1.  It is more likely than not that the veteran's currently 
diagnosed bipolar disorder had its onset during active duty 
service.

2.  The weight of the medical evidence does not show that the 
veteran currently has a bilateral knee disability.

3.  The weight of the medical evidence does not show that the 
veteran has a low back disability related to service. 




CONCLUSIONS OF LAW

1.  Entitlement to service connection for bipolar disorder is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Entitlement to service connection for a bilateral knee 
disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Entitlement to service connection for the residuals of a 
low back injury is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from bilateral 
knee and low back disabilities as a result of injuries 
sustained during active duty service.  In addition, the 
veteran contends that his currently diagnosed bipolar 
disorder had its onset during service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Board notes that where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases (such as arthritis or psychosis) to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

I.  Bipolar Disorder

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was diagnosed 
with, or treated for, any psychiatric illness.  The veteran's 
examination upon discharge from service notes that the 
veteran's psychiatric condition was clinically evaluated as 
normal.  However, the veteran's service personnel records 
reveal that the veteran was disciplined for repeated 
infractions of the military's code of conduct during active 
duty service. 

A private neuropsychological evaluation indicates that the 
veteran was first diagnosed with bipolar disorder in 1998.

An August 2001 VA examination report notes that there were no 
records to review, but includes a detailed review of the 
veteran's complaints and symptoms, and entailed a thorough 
psychiatric examination.  While the veteran stated that he 
did not see a psychiatrist in service, the examiner explained 
that:

the typical development pattern of bipolar illness 
may go unrecognized and the veteran's difficulties 
in the service are highly likely to be reflective 
of the beginning stages of a severe bipolar 
illness.  It would not be uncommon that these early 
stages would not be recognized and hence he would 
not have seen a psychiatrist.  

Upon examination, the veteran was described as clearly 
psychotic.  The veteran was diagnosed with bipolar illness.  
The examiner opined that:

The central question of when [bipolar illness] 
began is difficult to state.  Given the typical 
development pattern of bipolar illness and the 
tendency to develop it in the veteran's early 20s, 
it is highly likely that and most certainly more 
likely than not that the veteran began to develop 
this illness while in the service.  There may not 
be formal psychiatric treatment in the service, but 
the veteran's early problem with authority suggests 
that the causal agent was a developing bipolar 
illness.  It would have been extremely unusual for 
such an illness to have initially occurred at the 
veteran's current age for the first time.  It is 
highly likely and most certainly more likely than 
not that the veteran began to develop this illness 
during service.

A March 2006 VA psychiatric examination report notes that the 
veteran's claims file and medical records were reviewed.  The 
examiner specifically noted that the veteran's service 
personnel records show that there were numerous instances of 
violation of the military code, unauthorized absences, and 
difficulty with authority.  The veteran's medical history and 
complaints were recited, and a thorough psychiatric 
examination was conducted.  The veteran was diagnosed with 
bipolar disorder.  The examiner opined that "it is as likely 
as not that the veteran's [bipolar] disorder was related to 
the veteran's active military service . . . ."  

At the outset the Board notes that as the veteran is not 
shown to have suffered any psychoses within one year of 
separation from service, entitlement to service connection 
for bipolar disorder on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309.

A review of the record, however, shows that the medical 
evidence supports the veteran's claim of entitlement to 
service connection for bipolar disorder on a direct basis.  
While the veteran's SMRs do not show that he had bipolar 
disorder or any other psychiatric illness, the veteran's 
service personnel records do establish that the veteran had 
behavior problems and was disciplined repeatedly for 
violating military standards of conduct.  The VA examiners 
who addressed the question of whether his currently diagnosed 
bipolar disorder is related to service point to these service 
personnel records as evidence that the onset of bipolar 
disorder is more likely than not to have been incurred during 
service.  This opinion is buttressed by one of the VA 
examiner's observation that it would typical for bipolar 
disorder to begin in the veteran's twenties - at the time 
when the veteran was in service - while it would be very 
unusual for bipolar disorder to have its onset more recently. 

As there is no medical evidence of record to contradict the 
above well-reasoned medical opinions that are favorable to 
the veteran's claim, the Board resolves all reasonable doubt 
in favor of the veteran and concludes that service connection 
for bipolar disorder is warranted.  

II. Bilateral Knee Disability

The veteran contends that he currently suffers from a 
bilateral knee disability as a result of repeated falls he 
sustained during service while working on the flight deck.  
The veteran contends that he has arthritis of the knees and 
has suffered from bilateral knee pain since service.

The veteran's service medical records (SMRs) reveal that in 
October 1980, the veteran complained of left knee pain after 
tripping and falling.  The assessment was left lower leg 
cellulitis.  This injury appears to have been acute and 
transitory, as there was no further evidence of a left knee 
injury or symptoms thereafter.  As to the right knee, there 
is no indication that the veteran complained of, was 
diagnosed with, or treated for, any injury or disease 
affecting the right knee.  The examination upon separation 
from service clinically evaluated the veteran's lower 
extremities and musculoskeletal system as normal.

Turning to the post-service medical records, a May 2003 
report from private physician, E. D. H., M.D., notes that the 
veteran complained of bilateral knee pain.  Physical 
examination of the knees revealed normal alignment, no 
effusion, no instability, and full range of motion.  It was 
noted that X-rays of the knees were normal.  Despite the lack 
of clinical findings regarding either knee, Dr. E. D. H. 
opined that the veteran had "probable early degenerative 
joint disease of the knee." 

A March 2006 VA orthopedic examination report notes that the 
veteran's claims file was reviewed, and the veteran's 
complaints relevant to the knees were recounted.  Physical 
examination noted that the veteran walked with an antalgic 
gait favoring his right leg.  The veteran's knees were 
symmetrical and without swelling, effusion, scars, or clicks, 
but there was crepitus on the right greater than the left.  
There was no tenderness, and the veteran was able to squat.  
The veteran's knees were stable and there was no weakness.  
June 2003 X-ray reports of the knees, which were separately 
associated in the claims file, were reviewed by the examiner 
and revealed that there were no significant or minor 
abnormalities of the knees.  The diagnosis relevant to the 
right and left knee was that the "objective data does not 
rise to the level of a clinical diagnosis."    

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for a bilateral knee disability is not warranted.

At the outset, the Board notes that as there is no evidence 
of arthritis of either knee to a degree of 10 percent or more 
within one year of separation from service, presumptive 
service connection therefor under 38 C.F.R. §§ 3.307, 
3.309(a) is not warranted. 

In evaluating whether direct service connection for a 
bilateral knee disability is warranted, the Board reiterates 
that in order to be granted service connection, it must be 
shown that the veteran suffers from a current disability 
resulting from an injury suffered or disease contracted in 
line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  But 
there is no medical evidence that the veteran currently 
suffers from any disability of either knee.  It is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Further, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  While the veteran's SMRs 
show that he had cellulitis affecting the left lower leg, 
apparently including the area of the left knee, there were no 
SMRs detailing further knee problems through the remainder of 
his active duty service; indeed, the veteran's separation 
examination from service clinically evaluated the veteran's 
lower extremities as normal.  More importantly, the post-
service medical records do not reveal that the veteran 
currently suffers from any bilateral knee disability.  While 
there is a May 2003 private medical record stating the 
veteran had "probable early degenerative joint disease of 
the knee," the clinical evidence at the time was negative 
for any pathology or objective symptomatology and did not 
support a definitive diagnosis.  In any case, the June 2003 
VA examination, which included clinical and radiological 
findings and a longitudinal review of the evidence, was 
definitive in finding that there was no objective data to 
support a clinical diagnosis relative to either knee.   
Therefore, the weight of the medical evidence shows that the 
veteran does not have a current disability of either knee, 
and, accordingly, service connection for a bilateral knee 
disability cannot be granted. 

The Board has considered the veteran's written statements 
submitted in support of his contention that he currently has 
a bilateral knee disability resulting from service.  However, 
these statements do not serve as competent medical evidence 
of a current diagnosis of a bilateral knee ailment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
There is simply no medical evidence to support his contention 
that he currently has a current bilateral knee disability.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for the residuals of a bilateral knee.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Low Back Disability

The veteran contends that he currently suffers from the 
residuals of a low back injury he sustained in service.  
Specifically, the veteran asserts that he has had back 
problems since service.

The Board notes that in accordance with an October 2005 Board 
decision and Remand, the Board determined that new and 
material evidence had been received and, therefore, the 
veteran's previously denied claim of service connection for 
the residuals of a low back injury reopened. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).  As 
such, in analyzing the veteran's claim for service 
connection, the Board will consider all of the evidence of 
record.

The veteran's service medical records (SMRs) reveal that in 
October 1979, the veteran complained of low back pain after 
falling down stairs; the assessment was strained lower back, 
secondary to trauma.  The veteran was seen several times for 
complaints of back pain and muscle spasm through September 
1980.  The veteran's March 1981 examination report upon 
separation from service clinically evaluated the veteran's 
spine and musculoskeletal system as normal. 

The post-service medical records include a June 1981 VA 
orthopedic examination report noting the veteran's history of 
falling off a ladder in service and complaints of back pain 
ever since.  Physical examination revealed no clinical 
findings:  There was no limitation of motion or weakness; 
straight leg raising was normal; neurovascular examination 
was intact; sensory examination was normal; and reflexes were 
equal and symmetric.  The impression was status post back 
strain.

There are no further medical records in the claims file that 
relate to any ailment of the low back until July 1998, when 
he was seen at Harvard Pilgrim Health Care (hereinafter 
referred to as "Pilgrim") for mild generalized discomfort 
of the spine and low back with paraspinal tenderness and 
sciatica.  The veteran was seen several more times at Pilgrim 
for low back symptoms through the rest of 1998 and into 1999.  
In a clinical record from Pilgrim dated November 30, 1998, 
the veteran is reported as stating that "[h]e had a prior 
back injury a number of years ago but had been well until 
several weeks ago when he had sudden onset of pain."  In a 
Pilgrim clinical record dated on December 3, 1998, the 
veteran related to the examiner he sustained trauma at age 
twenty when he fell down a ladder in the Navy.  There was no 
recent trauma, but did report he had intermittent back 
problems throughout the years.  The impression was low back 
strain with a history of a small herniated disc.  None of the 
Pilgrim records opined that the veteran's back pain was 
related to the back injury in service.

A November 2002 medical report prepared for the Massachusetts 
Department of Transitional Assistance by a private physician, 
R. V. M., M.D., explains that the veteran had a disc 
herniation at L5-S1 with onset in June 2001, as confirmed by 
MRIs in January and July 2002.  No opinion as to etiology or 
relationship to service was offered.  

A May 2003 private medical report from E. D. H., M.D., states 
only that the veteran has mechanical low back pain.  There 
was no opinion as to etiology or relationship to service.  

A March 2006 VA orthopedic examination report notes that the 
veteran's claims file was reviewed, and the veteran's low 
back complaints were recited.  The examiner took note of the 
veteran's history of first hurting his back in service after 
falling down stairs.  A physical examination of the low back 
was conducted.  A June 2003 X-ray report of the lumbar spine, 
which was separately associated with the claims file, was 
reviewed by the examiner and revealed degenerative changes at 
L5-S1.  The diagnosis was degenerative changes at L5-S1.  The 
examiner took note of the July 2002 MRI showing a right 
paracental disc herniation at L5-S1 with evidence of nerve 
impingement.  However, the examiner noted that although the 
SMRs showed he complained of low back pain and diagnosed with 
low back strain, upon discharge there were no residuals of 
the back injury noted.  Moreover, the examiner observed that 
there was no evidence of pathology until the MRI was done, 21 
years after the veteran's discharge from service.  In view of 
these circumstances, the examiner opined that "[i]t is less 
likely than not that the veteran's back condition is related 
to his military service secondary to the 21-year-old time 
frame."

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for a low back disability is not warranted.

At the outset, the Board notes that as there is no evidence 
of lumbar spine arthritis to a degree of 10 percent within 
one year of separation from service, presumptive service 
connection therefor under 38 C.F.R. §§ 3.307, 3.309(a) is not 
warranted. 

In regard to whether the veteran is entitled to direct 
service connection, the Board concludes that service 
connection is not warranted based upon the medical evidence 
of record, which demonstrates that to the extent that the 
veteran suffers from a low back disability, it is not related 
to service.  

Specifically, although the SMRs show that the veteran 
sustained low back trauma in service, there is no medical 
evidence that links such trauma to the veteran's currently 
low back pathology and symptomatology.  The Board 
acknowledges that shortly after service, a June 1981 VA 
examination report found "status post back strain" in 
conjunction with the veteran's complaints of low back pain 
and history of low back trauma sustained in service.  
However, despite conducting a physical examination, the 
examiner who conducted the June 1981 examination did not 
uncover any clinical findings to explain the veteran's 
reported complaints.  It was not until 1998 that the medical 
evidence shows the veteran again claimed low back symptoms, 
and it was not until 2002 that clear clinical evidence 
appeared revealing lumbar spine pathology.  

While the veteran asserts that his current low back ailment 
is related to service, the medical evidence of record does 
not support this assertion.  None of the available medical 
evidence provides an opinion or otherwise links the veteran's 
current low back ailment to service.  Indeed, the only 
medical evidence that addresses the question of whether the 
veteran's currently low back symptoms are related to service 
is the March 2006 VA examination report, which was conducted 
in compliance with the Board's October 1995 remand.  This 
examination report, which included a review of the entire 
record, including radiology reports, in conjunction with a 
physical examination, opines that based on the approximately 
20-year gap between the documented trauma and low back pain 
in service and the evidence of current pathology, "[i]t is 
less likely than not that the veteran's back condition is 
related to his military service secondary to the 21-year-old 
time frame."

The March 2006 VA examination report is only piece of medical 
evidence of record specifically addressing the issue of 
whether the veteran's current low back disability is related 
to service, and that opinion is clear in holding that such 
disability is not related to military service based upon a 
careful review and analysis record in conjunction with a 
physical examination.  In view thereof, as there is no 
medical evidence to the contrary the Board gives great weight 
to the VA medical opinion holding that the veteran's low back 
disability is not linked to service.  Hence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
the residuals of a low back disability.

The Board has considered the veteran's written statements 
submitted in support of his contention that he currently 
suffers from the residuals of a low back injury sustained in 
service.  The veteran, however, is not a medical expert, and 
therefore such statements do not serve as competent medical 
evidence of a nexus between currently diagnosed low back 
disability and its relation to trauma sustained in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
The Board does not dispute the fact that the veteran 
sustained trauma to his low back in service.  However, there 
is simply no medical evidence to support his contention that 
his current low back disability is related to service.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for the residuals of a low back disability.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

IV.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the veteran was provided appropriate VCAA 
notice regarding his service connection claim for bipolar 
disorder in March 2003, for his service connection claim for 
a bilateral knee disability in June 2003 and for service 
connection claim for a back disability in December 2003.  The 
veteran had a hearing on appeal before the undersigned in May 
2005, at which time he was assisted by an accredited 
representative.  All of the issues on appeal were previously 
before the Board in October 2005 and remanded for additional 
development in order to comply, at least in part, with 
certain duty to notify and duty to assist requirements of the 
VCAA.  An additional VCAA notice was provided while the case 
was in remand status in October 2005 and the issues on appeal 
were readjudicated by the originating agency in a 
Supplemental Statement of the Case in May 2006, of which the 
veteran received notice and an opportunity to respond.  As 
such, to the extent the issues on appeal are denied, any 
defect with respect to the timing and content of VCAA notice 
as outlined in Peligrini was cured by the development 
undertaken by the AOJ subsequent to the Board's remand, so 
there is no prejudice to the veteran by proceeding to a 
decision under the circumstance of this case.  Moreover, the 
veteran has had a meaningful opportunity to participate in 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
addition, the May 2006 Supplemental Statement of the Case 
(SSOC) essentially readjudicated the veteran's claims based 
on new evidence developed and new arguments advanced.  Hence, 
as the claim was readjudicated following the provision of 
adequate notice, any error as to the timing of the notice is 
nonprejudicial.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006) (As long as a determination was 
made following the notice letter, there is no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case.) 

The veteran was provided with a notice concerning disability 
ratings and effective dates for the award of benefits that 
would be assigned if service connection were awarded, as 
required by the Dingess/Hartman decision, in the May 2006 
(SSOC).  While this notice was provided after the initial AOJ 
decision, since the Board upholds AOJ's decision denying the 
service connection claims for bilateral knee and low back 
disabilities, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on such 
issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Therefore, since service connection is denied for 
these two claims, the "downstream" issues of the 
appropriate disability rating or effective dates are moot.  
In regard to the issue of bipolar disorder, although service 
connection therefore is granted herein, the May 2006 SSOC 
cured the notice defect concerning notice of effective dates 
and disability ratings by essentially readjudicated the 
veteran's claim.  Thus, the claim was readjudicated following 
the provision of adequate notice, and any error as to the 
timing of the notice is nonprejudicial.  Prickett, Supra.

The Board also finds that in this case, the veteran was 
afforded a meaningful opportunity to present evidence and 
argument and to participate in his appeal.  The veteran 
appeared and testified at a hearing before the Board sitting 
in the RO.  In addition, the veteran provided written 
statements, presented private medical evidence, was afforded 
numerous VA examinations, and relevant VA clinical records 
were also associated with the claims file.  Variously dated 
and subsequent VA notice letters, and rating actions, again 
informed the veteran of all the applicable laws and 
regulations pertinent to his claim and the reasons his claim 
was denied.  Accordingly, Board holds that the veteran, in 
fact, was provided with a meaningful opportunity to 
participate in his claim by VA.  All available VA and other 
records that are known to be relevant and that still exist 
have been obtained and considered by the AOJ and the Board 
consistent with the duty to assist the veteran in compliance 
with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
was provided with appropriate VA examinations and expert 
medical opinions were also obtained.  The veteran presented 
written arguments in support of his claims and was assisted 
by his accredited representative.  The veteran also appeared 
and testified at hearing before a hearing officer at the RO.  
As all the


(CONTINUED ON THE FOLLOWING PAGE) 


requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.  


ORDER

Entitlement to service connection for bipolar disorder is 
granted, subject to the laws and regulations concerning the 
award of monetary benefits.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for the residuals of a low 
back injury is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


